DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/14/2022 has been entered. Claims 1, 6-7, 11, 13, 16 and 21-25 have been amended. Claims 2, 5, 12 and 17-18 have been canceled. Claims 1, 3-4, 6-11, 13-16 and 19-25 are pending in the application, out of which claims 8-10, 14-15 and 19-20 have been withdrawn from further examination. 

Response to Arguments
Applicant's arguments filed 09/14/2022, have been fully considered and entered but they are not persuasive/moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Argument related to 103 
…. The Office relies on John to purportedly show identifying a range of frames using a desired chunk length and a tolerance and further relies on Su to purportedly show identifying a minimum distance to a neighboring hot spot, see Office Action, pp. 5-7. However, the references, even when combined, still do not teach or suggest any forming of chunks having chunk lengths permitted to vary to increase bitrate-control efficiency in encoding the chunks, by reducing incidence of the one or more hot spots being encoded across chunk boundaries—where the chunk lengths are permitted to vary only within a tolerance to increase parallelism when multiple encoders encode the chunks in parallel. Accordingly, Applicant respectfully requests withdrawal of the rejection of claim 1..….
Reply
Examiner respectfully disagrees.
John teaches where the chunk lengths are permitted to vary only within a tolerance to increase parallelism when multiple encoders encode the chunks in parallel (block 407 is performed by controller 309.  In accordance with some implementations, the chunks are transcoded in parallel by transcode servers 260 [0046]; Fig. 4).
Su teaches forming of chunks having chunk lengths permitted “within the allowed range”  to vary to increase bitrate-control efficiency in encoding the chunks, by reducing incidence of the one or more hot spots being encoded across chunk boundaries (This allows chunk J to shift its SF forward toward the easier to encode portion of chunk I. The longer chunk J also allows chunk J to smooth out its bit rate over long duration, thus avoiding high peak and high average bit rates, without sacrificing quality of video [0081]; Fig. 6B).
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 11, 13, 16 and 21-23 are rejected under 35 U.S.C. 103 as being obvious by John et al. (US 20150189222 A1) hereinafter John in view of as being obvious by Su et al. (US 20160073106 A1) hereinafter Su.
Regarding claim 1,
John teaches a method of content-adaptive boundary placement for distributed encoding, the method (Fig. 4), comprising: 
evaluating frames in a received video (401, Fig. 4) to identify a complexity metric, wherein the complexity metric represents the complexity of encoding the frames in the received video (when a scene is split across adjacent chunks having different video coding complexities, the result can be discontinuities at chunk boundaries [0013]); 
forming a plurality of chunks having chunk lengths permitted to vary, wherein the chunk lengths are permitted to vary only within a tolerance to increase parallelism when multiple encoders encode the chunks in parallel, wherein the plurality of chunks is formed by identifying boundaries in the received video based on the complexity heat metric, a desired chunk length, and the tolerance (404, Fig. 4; determining chunk boundaries based on the image content of a video clip comprises identifying scene changes in the video clip “e.g., via extraction of effects such as fade in or fade out, via pixel-based differences between frames, via histogram-based differences between frames, via statistical analysis of features, etc.” [0016]; the determination of chunk boundaries is also based on a default chunk size, in addition to minimum and maximum chunk sizes… the default chunk size is greater than or equal to the minimum chunk size and less than or equal to the maximum chunk size [0018]. Hence it is obviously to one with ordinary skills in the art to select the default value as the middle range and represent the minimum and maximum of the range a single distance “tolerance” from the middle value); 
encoding the plurality of chunks in parallel by a plurality of encoders of the multiple encoders, (block 407 is performed by controller 309.  In accordance with some implementations, the chunks are transcoded in parallel by transcode servers 260 [0046]; Fig. 4); the chunk lengths varying within the tolerance (the determination of chunk boundaries is also based on a default chunk size, in addition to minimum and maximum chunk sizes… the default chunk size is greater than or equal to the minimum chunk size and less than or equal to the maximum chunk size [0018].Hence it is obviously to one with ordinary skills in the art to select the default value as the middle range and represent the minimum and maximum of the range a single distance “tolerance” from the middle value); and 
combining the encoded chunks to form an encoded video (408, Fig. 4).
John did not explicitly teach generating based on the complexity metric, a complexity heat map specifying one or more hot spots in the received video, each hot spot comprising at least one frame predicted by the complexity metric to satisfy a complexity criterion comprising a count of bits to encode the at least one frame; forming a plurality of chunks having chunk lengths permitted to vary to increase bitrate-control efficiency in encoding the chunks, by reducing incidence of the one or more hot spots being encoded across chunk boundaries; identifying distance to a neighboring hot spot in a backward or forward direction in a timeline of the received video, and limiting/optimizing the size of the cold/hot chunk. The broadest reasonable interpretation of the claim language is to optimally divide the cold spot between chunks such that each chunk contains as much cold frames as possible. 
Su teach generating based on the complexity metric, a complexity heat map specifying one or more hot spots in the received video, each hot spot comprising at least one frame predicted by the complexity metric to satisfy a complexity criterion comprising a count of bits to encode the at least one frame; identifying distance to a neighboring hot spot “relatively difficult” in a backward or forward direction in a timeline of the received video, and limiting/optimizing the size of the cold/hot chunk (an encoder “in FIG. 2” may encode chunks I and J with durations of 2 seconds and 4 seconds respectively “channel stream 614”, based on the relative complexity and difficulty of encoding for each portion. Here, channel stream 614 may encode a longer chunk for the harder to encode portion in chunk J [0081]; Fig. 6B). Calculating the distance or the number of frames is an obvious method to achieve that target of including as much cold frames as possible in each chunk.
forming a plurality of chunks having chunk lengths permitted to vary to increase bitrate-control efficiency in encoding the chunks, by reducing incidence of the one or more hot spots being encoded across chunk boundaries (This allows chunk J to shift its SF forward toward the easier to encode portion of chunk I. The longer chunk J also allows chunk J to smooth out its bit rate over long duration, thus avoiding high peak and high average bit rates, without sacrificing quality of video [0081]; Fig. 6B).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Su to the teachings of John. The motivation for such an addition would be to avoid high peak and high average bit rates, without sacrificing quality of video (Su [0081]).

Regarding claim 3,
John and Su teaches all the features of claim 1, as outlined above.
John further teaches wherein the complexity metric comprises at least one of: an average luminance associated with the frames, a variance of luminance associated with the frames, a frame difference associated with the frames, a histogram difference associated with the frames, and encoding statistics data derived from an initial encode pass (determining chunk boundaries based on the image content of a video clip comprises identifying scene changes in the video clip “e.g., via extraction of effects such as fade in or fade out, via pixel-based differences between frames, via histogram-based differences between frames, via statistical analysis of features, etc.” [0016]).

Regarding claims 6-7 are rejected under the same reasoning as claim 1, where it is obvious to one with ordinary skill in the art to consider the forward/backward distance to the nearest hot when for defining/optimizing the cold chunk duration and vice versa “Su, Fig. 6 B and Fig. 6 C” and to repeat the process for other chunks “Su, Fig. 6 B and Fig. 6 C”.

Regarding claims [11, 13] “CRM” and 16 “System” are rejected under the reasoning as claims [6-7] “method”, where John teaches system and method (Figs. 2 and 6). 

Regarding claim 21,
John and Su teaches all the features of claim 1, as outlined above.
John further teaches wherein identifying the boundaries based on the complexity metric (when a scene is split across adjacent chunks having different video coding complexities, the result can be discontinuities at chunk boundaries [0013]) causes the chunks to be encoded with a higher measure of bitrate- control efficiency and a lower incidence of gaps in visual quality, than identifying the boundaries without regard to any complexity metric; 
wherein the complexity metric comprises at least one of an average luminance associated with the frames, a variance of luminance associated with the frames, a frame difference associated with the frames, a histogram difference associated with the frames, and encoding statistics derived from an initial analysis pass (determining chunk boundaries based on the image content of a video clip comprises identifying scene changes in the video clip “e.g., via extraction of effects such as fade in or fade out, via pixel-based differences between frames, via histogram-based differences between frames, via statistical analysis of features, etc.” [0016]).
John did not explicitly teach wherein the desired chunk length is selected to reduce bitrate-control inefficiency associated with an insufficient chunk length.
Su teaches wherein the desired chunk length is selected to reduce bitrate-control inefficiency associated with an insufficient chunk length (This allows chunk J to shift its SF forward toward the easier to encode portion of chunk I. The longer chunk J also allows chunk J to smooth out its bit rate over long duration, thus avoiding high peak and high average bit rates, without sacrificing quality of video [0081]; Fig. 6B).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Su to the teachings of John. The motivation for such an addition would be to avoid high peak and high average bit rates, without sacrificing quality of video (Su [0081]).

Regarding claim 22,
John and Su teaches all the features of claim 21, as outlined above.
John further teaches wherein identifying the boundaries based on the desired chunk length (the determination of chunk boundaries is also based on a default chunk size, in addition to minimum and maximum chunk sizes… the default chunk size is greater than or equal to the minimum chunk size and less than or equal to the maximum chunk size [0018]) causes of chunks to be encoded with a higher measure of parallelism than identifying the boundaries without regard to any desired chunk length;
wherein notwithstanding the reduced incidence of the one or more hot spots being encoded across chunk boundaries, at least one of the one or more hot spot is chunked based on at least one boundary identified within the at least one hot spot by determining that a plurality of measures of utilization of a video buffer verifier, for chunks defined by the at least one boundary, does not vary beyond a threshold “maximum chuck size” (the determination of chunk boundaries is also based on a default chunk size, in addition to minimum and maximum chunk sizes… the default chunk size is greater than or equal to the minimum chunk size and less than or equal to the maximum chunk size [0018]);
wherein the complexity metric comprises at least two of the average luminance associated with the frames, the variance of luminance associated with the frames, the frame difference associated with the frames, the histogram difference associated with the frames, and the encoding statistics derived from the initial analysis pass (determining chunk boundaries based on the image content of a video clip comprises identifying scene changes in the video clip “e.g., via extraction of effects such as fade in or fade out, via pixel-based differences between frames, via histogram-based differences between frames, via statistical analysis of features, etc.” [0016]).
John did not explicitly teach while still avoiding loss in visual quality from encoding.
Su teaches while still avoiding loss in visual quality from encoding (This allows chunk J to shift its SF forward toward the easier to encode portion of chunk I. The longer chunk J also allows chunk J to smooth out its bit rate over long duration, thus avoiding high peak and high average bit rates, without sacrificing quality of video [0081]; Fig. 6B).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Su to the teachings of John. The motivation for such an addition would be to avoid high peak and high average bit rates, without sacrificing quality of video (Su [0081]).

Regarding claim 23, is rejected under the same reasoning as claim 22, where John teaches the complexity metric comprises at least three parameters [0016]. It is obviously to one with ordinary skills in the art to select the default value as the middle range and represent the minimum and maximum of the range a single distance “tolerance” from the middle value.

Claim 4 is rejected under 35 U.S.C. 103 as being obvious by John and Su in view of Wang et al. (US 20170201752 A1, hereinafter Wang.
Regarding claim 4,
John and Su teaches all the features of claim 1, as outlined above.
John further teaches identifying a different complexity metric from evaluating the frame, wherein the identifying the boundaries in the received video to form the plurality of chunks is performed based on the complexity metric (determining chunk boundaries based on the image content of a video clip comprises identifying scene changes in the video clip “e.g., via extraction of effects such as fade in or fade out, via pixel-based differences between frames, via histogram-based differences between frames, via statistical analysis of features, etc.” [0016]); 
John did not explicitly determining a weighted combination of the complexity metric and the different complexity metric.
Wang teaches determining a weighted combination of the complexity metric and the different complexity metric (A single measure of video complexity or two or more measures of video complexity can be combined. Measures of video complexity may be expressed, for example, a numerical score, and combined “if needed” as an average or weighted average [0062]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Wang to the teachings of John and Su. The motivation for such an addition would be an obvious alternative of the single measure for complexity (Wang [0062]).

Claim 24 is rejected under 35 U.S.C. 103 as being obvious by John and Su in view of Sam John (US 20180338146 A1), hereinafter John1.
Regarding claim 24, 
John and Su teaches all the features of claim 23, as outlined above.
John further teaches wherein the complexity metric comprises at least three of the average luminance associated with the frames, the variance of luminance associated with the frames, the frame difference associated with the frames, the histogram difference associated with the frames, and the encoding statistics derived from the initial analysis pass (determining chunk boundaries based on the image content of a video clip comprises identifying scene changes in the video clip “e.g., via extraction of effects such as fade in or fade out, via pixel-based differences between frames, via histogram-based differences between frames, via statistical analysis of features, etc.” [0016]).
John did not explicitly teach identifying, based on the complexity metric, a first frame in the received video that satisfies the complexity criterion and a second frame in the received video that does not satisfy the complexity criterion; wherein the complexity metric is derived based on a computer vision model and a machine learning model, wherein the machine learning model comprises at least one of a binary convolutional neural network, a multi-class convolutional neural network, and a reqressor neural network; an average luminance associated with the frames, a variance of luminance associated with the frames, to identify complexity measure or motion across frames.
Su further teaches identifying, based on the complexity metric, a first frame in the received video that satisfies the complexity criterion “relatively difficult” and a second frame in the received video that is does not satisfy the complexity criterion “relatively easy” (FIG. 6(b), channel stream 613 may encoded as chunks G and H with durations of 4 seconds and 2 seconds respectively, based on the relative complexity and difficulty of encoding for each portion.  Chunk G may contain a portion of content that is relatively easy to encode, and chunk H may contain a portion of content that is relatively difficult to encode [0081]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Su to the teachings of John. The motivation for such an addition would be to avoid high peak and high average bit rates, without sacrificing quality of video (Su [0081]).
The combination of John and Su did not explicitly teaches wherein the complexity metric is derived based on a computer vision model and a machine learning model, wherein the machine learning model comprises at least one of a binary convolutional neural network, a multi-class convolutional neural network, and a reqressor neural network; an average luminance associated with the frames, a variance of luminance associated with the frames, to identify complexity measure or motion across frames.
wherein the complexity metric is derived based on a computer vision model and a machine learning model, wherein the machine learning model comprises at least one of a binary convolutional neural network, a multi-class convolutional neural network, and a reqressor neural network (Complexity determination component 124 may incorporate machine learning techniques to enhance the determination of the media complexity measurements.  It is KSR obvious to use alternative machine learning algorithms); an average luminance associated with the frames, a variance of luminance associated with the frames, to identify complexity measure or motion across frames (For example, a higher media complexity measurement may correspond to a large motion-compensated luminance residual value or luminance variance of pixel value in a video frame because this often corresponds to a large spatial activity of the video frame [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of John1 to the teachings of John and Su. The motivation for such an addition would be an obvious alternative of the single measure for complexity or motion across frames (John1 [0037]).

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419